Citation Nr: 0921468	
Decision Date: 06/08/09    Archive Date: 06/16/09

DOCKET NO.  05-29 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for right eye 
disability secondary to service-connected sebaceous cysts.

2.  Entitlement to an increased rating for sebaceous cysts, 
currently evaluated as 50 percent disabling.

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel


INTRODUCTION

The Veteran had active military service from March 1978 to 
November 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  In September 2007, the Board remanded 
the Veteran's claims for additional development.

(The decision below addresses the Veteran's claim of service 
connection for right eye disability secondary to service-
connected sebaceous cysts.  The increased rating and TDIU 
claims are addressed in the remand that follows the Board's 
decision.)


FINDING OF FACT

The Veteran does not have a right eye disability that is 
caused or made worse by service-connected sebaceous cysts.


CONCLUSION OF LAW

The Veteran does not have a right eye disability that is 
proximately due to or the result of service-connected 
sebaceous cysts.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2008); 38 C.F.R. 
§ 3.310 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2008).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008, while the case was in remand status.  
See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The amendments 
apply to applications for benefits pending before VA on, or 
filed after, May 30, 2008.  The amendments, among other 
things, removed the notice provision requiring VA to request 
the veteran to provide any evidence in the veteran's 
possession that pertains to the claim.  See 38 C.F.R. 
§ 3.159(b)(1).)

The Board finds that all notification action needed to make a 
decision as to the claim of service connection for right eye 
disability secondary to service-connected sebaceous cysts has 
been accomplished.  Pursuant to the Board's September 2007 
remand, and by way of a September 2007 notice letter, the 
Veteran and his representative were notified of the 
information and evidence needed to substantiate the Veteran's 
claim of service connection on a secondary basis.  In the 
letter, the Veteran was also notified of the general criteria 
for assigning disability ratings and effective dates.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  
Although the complete notice was not provided until after the 
RO initially adjudicated the Veteran's claim, the claim was 
properly re-adjudicated in March 2009, which followed the 
September 2007 notice letter.  See Prickett v. Nicholson, 
20 Vet. App. 370, 376-77 (2006).

The Board also finds that the September 2007 notice letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant which evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b)).  In that letter, the Veteran was 
notified that VA was responsible for obtaining relevant 
records from any Federal agency and that VA would make 
reasonable efforts to obtain relevant records not held by a 
Federal agency, such as from a state, private treatment 
provider, or an employer.  Additionally, the notice letter 
asked the Veteran to submit medical evidence, opinions, 
statements, and treatment records regarding his claimed 
disability.  Consequently, a remand of the service connection 
issue for further notification of how to substantiate the 
claim is not necessary.

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with this 
issue.  The Veteran's service treatment records have been 
obtained and associated with the claims file, as have 
treatment records from the VA Medical Center (VAMC) in Poplar 
Bluff, Missouri.  Records from Missouri Delta Medical Center 
have also been obtained.  Additionally, in June 2005 and 
February 2009, the Veteran was provided VA examinations in 
connection with his claim, the reports of which are of 
record.  Furthermore, the Veteran was afforded a hearing 
before the Board in April 2007, the transcript of which is 
also of record.  Significantly, the Veteran has not otherwise 
alleged that there are any outstanding medical records 
probative of his right eye claim that need to be obtained.  
Thus, VA has properly assisted the Veteran in obtaining any 
relevant evidence.

II. Analysis

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2008).

Under 38 C.F.R. § 3.310, service connection may also be 
granted for disability that is proximately due to or the 
result of a service-connected disease or injury, or for the 
degree of disability resulting from aggravation of a 
nonservice-connected disability by a service-connected 
disability.  See also Allen v. Brown, 7 Vet. App. 439, 448 
(1995).  The Board notes that there has been an amendment to 
the provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744-
47 (Sept. 7, 2006) (codified at 38 C.F.R. § 3.310 (2008)).  
The amendment sets a standard by which a claim based on 
aggravation of a nonservice-connected disability by a 
service-connected one is judged.  Although VA has indicated 
that the purpose of the regulation was merely to apply the 
Court's 1995 ruling in Allen, it was made clear in the 
comments to the regulation that the 2006 changes were 
intended to place a burden on the claimant to establish a 
pre-aggravation baseline level of disability for the 
nonservice-connected disability before an award of service 
connection based on aggravation may be made.  This had not 
been VA's practice, which strongly suggests that the revision 
amounts to a substantive change in the regulation.  Given 
what appear to be substantive changes, and because the 
Veteran's claim of service connection for a right eye 
disability secondary to service-connected sebaceous cysts was 
pending before the regulatory change was made, the Board will 
consider the version of 38 C.F.R. § 3.310 in effect before 
the revision, which version favors the claimant.  See 
38 C.F.R. § 3.310 (2006).

By a September 1998 rating decision, the Veteran was awarded 
service connection for sebaceous cysts.  The Veteran asserts 
that the sebaceous cysts have resulted in disability of the 
right eye.  Specifically, he states that he experiences 
impaired vision, muscle tightness, irritation, itching, 
twitching, and a watery right eye as a result of cysts near 
his right eye or as a result of the surgical removal of such 
cysts.

A review of the medical evidence reveals that the Veteran was 
treated for an abscess on the right cheek at Missouri Delta 
in March 2002.  Although there is no documentation of the 
surgical procedure, the abscess (or a similar cyst located 
above the right temple) was removed later in 2002.  In 
January 2003 and March 2005, the Veteran was seen for routine 
eye examinations at the Poplar Bluff VAMC.  VA treatment 
providers did not comment on the origin of any symptoms 
affecting the eyes.

In June 2005, the Veteran underwent VA examination in 
connection with the claim.  The examiner noted the Veteran's 
ocular symptoms and history of a removal of a cyst from the 
right side of the head.  The examiner provided an assessment 
of:  mild lenticular changes, including melanosis and 
pingueculae; dermatochalasis, archus, dry eye, and right 
upper lid myokemia; anisocoria, left greater than right; no 
apparent diplopia; essentially normal field vision; and mild 
refractive error.  The examiner provided an equivocal opinion 
regarding the etiology of the Veteran's eye conditions when 
she noted that the pulling and twitching may or may not be 
related to scar tissue at the site, presumably referring to 
the right eye area.  The examiner also stated that the 
Veteran's skin problems involving the cysts appeared to be 
the same problems that were described in the Veteran's 
records since his active duty period.  Because the Veteran is 
already service connected for sebaceous cysts, the opinion 
has no probative value to the present claim.

Pursuant to the Board's September 2007 remand, the Veteran 
underwent further VA examination in February 2009 in order to 
elicit a more definitive medical opinion.  The examiner noted 
the Veteran's complaints concerning the right eye and the 
prior removal of a sebaceous cyst from the right temple 
region.  The examiner provided a diagnosis of bilateral 
meibomian inflammation.  The examiner provided an opinion 
that there were no findings to suggest ocular complications 
from sebaceous cyst removal from the right temple region.

In consideration of the evidence of record, and primarily the 
February 2009 VA examination report, the Board finds that the 
Veteran does not have a right eye disability that is caused 
or made worse by service-connected sebaceous cysts.  The 
examiner provided an unequivocal opinion on the matter of any 
relationship between the Veteran's right eye problems and the 
removal of a service-connected sebaceous cyst from the 
vicinity of the right eye.  The opinion was provided after 
and accurate notation of the Veteran's relevant history and 
an eye examination.  There is no other similarly 
comprehensive medical opinion of record that contradicts the 
VA examiner's opinion.

The Veteran's representative argues that the VA examiner's 
opinion is inadequate because the examiner did not review the 
claims file.  Although there is no explicit indication of 
claims file review, the examiner's opinion was nonetheless 
based on an accurate medical history.  See Nieves-Rodriguez 
v. Peake, 22 Vet. App. 295, 303 (2008) (claims file review is 
not a requirement for medical opinions because such a review, 
without more, does not automatically render the examiner's 
opinion competent or persuasive).  The Veteran's reported 
symptoms involving the right eye were taken into 
consideration as was the removal of a cyst near the eye.

The Veteran has not set forth any other theory of service 
connection regarding a right eye disability.  Even with a 
liberal reading of his statements and the fully developed 
record, there is no evidentiary support for any other 
particular theory of recovery, including for service 
connection on a direct basis.  Although there is a single 
documented instance of right eye drainage during his military 
service in June 1979, the Veteran testified that he did not 
experience any symptoms involving the right eye until the 
removal of the cyst in 2002.  Thus, the Board finds that it 
is not necessary to discuss any other possible theories of 
service connection for right eye disability.  See Robinson v. 
Shinseki, 557 F.3d 1355, 1361-62 (Fed. Cir. 2009).

The Board has considered the Veteran's written contentions 
and hearing testimony with regard to his claim of service 
connection.  While the Board does not doubt the sincerity of 
the Veteran's belief that he has a right eye disability that 
is caused or made worse by his sebaceous cysts, as a lay 
person without the appropriate medical training or expertise, 
he is not competent to provide a probative opinion on a 
medical matter-such as the etiology of a current disability.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

For all the foregoing reasons, the Board finds that the claim 
of service connection for a right eye disability secondary to 
service-connected sebaceous cysts must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the Veteran's 
claim of service connection, that doctrine is not applicable.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Ortiz v. 
Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).


ORDER

Service connection for right eye disability secondary to 
service-connected sebaceous cysts is denied.


REMAND

The Board finds that further development is necessary 
regarding the claim for an increased rating for sebaceous 
cysts.

While the case was in remand status, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision 
regarding the general notice requirements for increased 
rating claims.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  In light of the decision, an updated VCAA letter 
should be sent to the Veteran in order to notify him of the 
information and evidence necessary to substantiate the claim.

In February 2009, the Veteran underwent a VA dermatological 
examination pursuant to the Board's September 2007 remand.  
As part of the remand instructions, color photographs were to 
be taken as necessary to demonstrate any disfigurement or 
contour changes as a result of the Veteran's service-
connected sebaceous cysts.  According to the examination 
report, photographs were taken.  However, the photographs 
have not been made a part of the record.  When evaluating a 
skin disability involving possible disfigurement of the head, 
face, or neck, unretouched color photographs are to be taken 
into consideration.  38 C.F.R. § 4.118 (Diagnostic Code 7800, 
Note 3) (2008).  The photographs that were taken in February 
2009 should be obtained and associated with the claims file 
so that the Veteran's disability may be adequately evaluated.

Regarding the TDIU claim, the Board notes that, because the 
outcome of the Veteran's claim for an increased rating for 
service-connected sebaceous cysts may have a bearing on his 
entitlement to a TDIU rating, it follows that, any Board 
action on the claim would be premature.  Therefore, the Board 
will continue to defer consideration of the TDIU issue.

Accordingly, these issues are REMANDED for the following 
actions:

1.  Send an updated VCAA notice letter to 
the Veteran and his representative.  The 
letter should notify the Veteran of the 
information and evidence necessary to 
substantiate a claim for an increased 
rating for service-connected sebaceous 
cysts.  See Vazquez-Flores, 22 Vet. App. 
at 37.  Tell the Veteran that he must 
provide, or ask VA to obtain, medical or 
lay evidence demonstrating a worsening or 
increase in severity of the disability 
and the effect that worsening has on 
employment and daily life.  Additionally, 
notify the Veteran that, should an 
increase in disability be found, a 
disability rating will be determined by 
applying relevant diagnostic codes, which 
typically provide for a range in severity 
of a particular disability from 
noncompensable to as much as 100 percent, 
based on the nature of the symptoms of 
the condition for which disability 
compensation is being sought, their 
severity and duration, and their impact 
upon employment and daily life.  Provide 
examples of the types of medical and lay 
evidence that the Veteran may submit that 
are relevant to establishing entitlement 
to increased compensation--e.g., 
competent lay statements describing 
symptoms, medical and hospitalization 
records, medical statements, employer 
statements, job application rejections, 
and any other evidence showing an 
increase in the disability or 


exceptional circumstances relating to the 
disability.  Provide the Veteran with 
general notice of the potentially 
applicable diagnostic codes, including 
those pertaining to disfigurement of the 
head, face, or neck, and dermatitis or 
eczema.  See 38 C.F.R. § 4.118 
(Diagnostic Codes 7800 and 7806).  The 
Veteran and his representative should be 
given an opportunity to respond to the 
notice, and any additional information or 
evidence received should be associated 
with the claims file.

2.  Obtain the photographs identified in 
the February 2009 VA dermatological 
examination report and associate them 
with the claims file.

3.  Undertake any additional development 
deemed necessary in connection with the 
TDIU claim.

4.  After undertaking any other 
development deemed appropriate, re-
adjudicate the issues remaining on 
appeal.  If any benefit sought is not 
granted, furnish the Veteran and his 
representative with a supplemental 
statement of the case (SSOC) and afford 
them an opportunity to respond before the 
record is returned to the Board for 
further review.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
Veteran until he is notified by VA.  The Veteran has the 
right to submit additional evidence and argument on the 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


